Since I believe that summary judgment was inappropriate, I respectfully dissent.
Sandra Howson was injured when her bicycle fell into a pothole which was filled with rainwater.  She testified that the depth of the pothole could not be seen and that the pavement seemed to be little more than a water-covered depression in the pavement.  The fact that the water concealed a pothole was neither open nor obvious.  Her general knowledge that potholes were present in the parking lot does not change the liability picture, at least for purposes of summary judgment.
Again, I respectfully dissent.